Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Malecha, Ph.D. on Thursday, September 9, 2021 @2:59 pm.

The application has been amended as follows: 

In the Claims
Claim 1, page 3, lines 5-6:
	replace “C1-C6alkenyl,”  with  -- C2-C6alkenyl, -- .

Claim 36, line 3 of the claim:
	replace “C1-C6alkenyl,”  with  -- C2-C6alkenyl, -- .

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to compounds of Formula (I),

    PNG
    media_image1.png
    241
    227
    media_image1.png
    Greyscale
,
pharmaceutical compositions comprising compounds of Formula (I), and methods of using compounds of Formula (I).  The novel and nonobvious aspect of this invention involves the definitions of the instant R1 and R2 
    PNG
    media_image2.png
    179
    411
    media_image2.png
    Greyscale
(column 2), a disclose Compound 7 (cols. 31-32), 
    PNG
    media_image3.png
    208
    532
    media_image3.png
    Greyscale
, Compound 88 (cols. 
    PNG
    media_image4.png
    228
    512
    media_image4.png
    Greyscale
, and Compound 104 (cols. 81-82 and 130), 
    PNG
    media_image5.png
    282
    532
    media_image5.png
    Greyscale
.  
However, Kamenecka et al. fail to teach or suggest that his Ry’ variable or his R4 variable (col. 2, lines 56-67; and col. 3, lines 1-4 and 25-28) can represent any of the substituents defined by the instant R1 and R2 variables.  Therefore, the instant claimed invention is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	



					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 4, 2022
Book XXVI, page 255